     Case: 1:21-cv-00447 Document #: 14 Filed: 05/13/21 Page 1 of 1 PageID #:42

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Mitchell Sanders
                                     Plaintiff,
v.                                                     Case No.: 1:21−cv−00447
                                                       Honorable Charles P. Kocoras
Collection Professionals, Inc.,
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 13, 2021:


        MINUTE entry before the Honorable Charles P. Kocoras: Telephonic status
hearing held and continued to 6/3/2021 at 10:00 a.m. For the telephonic status hearing,
parties are to use the following call−in number: (888) 684 8852, conference code
8819984. Counsel of record will receive an email the morning of the telephonic hearing
with instructions to join the call. COUNSEL MUST TYPE IN THEIR NAME WHEN
JOINING THE CALL. Throughout the telephonic hearing, each speaker will be expected
to identify themselves for the record before speaking.Mailed notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
